Exhibit 10-j
VII. 2005 DIRECTORS’ DEFERRED COMPENSATION
                    The provisions of the Plan and these Rules apply to
Directors’ Compensation deferred after December 31, 2004. Directors’
Compensation deferred before January 1, 2005, remains subject to the provisions
of the Plan and the Rules as in effect on October 3, 2004.

1.   Definitions. The following definitions apply to Directors’ deferred
compensation:

  (a)   “Directors’ Compensation” means all or a portion of the fees (including
quarterly retainer fees, meeting fees, stock awards and such special or other
fees as may be authorized by the Board of Directors, but excluding Director
Options) paid to the Directors by reason of their serving on the Board and, if
applicable, on Committees of the Board.

2.   Directors’ Compensation. Each Director will have the option to defer his or
her Directors’ Compensation and have it either (i) credited to an account
maintained for him or her by Nordson as cash or (ii) allocated to an account
maintained for him or her by Nordson as Stock Equivalent Units. Restricted Stock
Awards may be deferred in the form of Restricted Stock Units only.   3.  
Elections to Defer Directors’ Compensation.

  (a)   Time of Election. Any person who is appointed to fill a vacancy on the
Board, or is newly elected as a Director, may elect within thirty days after the
commencement of his or her term as a Director to defer the receipt of all or a
specified portion of his or her Directors’ Compensation earned for services
performed for the balance of the year in which the election is made and for
succeeding years. Deferral of Restricted Stock Awards must be made prior to or
on the grant date of such awards, except in the first instance of a Restricted
Stock award, in which case the Director will have thirty (30) days from the date
of grant to elect a deferral.     (b)   Duration of an Election. An election to
defer Directors’ Compensation will be irrevocable and will continue from year to
year until a Director terminates the election by written request or until the
end of the year preceding the initial distribution to the Director under the
schedule set forth in Section 5(a), whichever first occurs, but, in the event of
a termination, the amount theretofore deferred will not be paid to the Director
until the dates specified in the schedule set forth in Section 5(a). Any
termination of an election by written request shall be effective as of the first
day of the year following the year in which the written request is made.
Elections to defer Restricted Stock must be made on an annual basis and are
irrevocable.

 



--------------------------------------------------------------------------------



 



  (c)   Election to Defer Less than All Directors’ Compensation. In the event
that any Director elects to defer less than all of the Directors’ Compensation
payable to him or her for any period, Nordson will first pay the non-deferred
portion of the Directors’ Compensation to the Director in cash and will only
commence to defer his or her Directors’ Compensation, whether as cash or as
Stock Equivalent Units, at such time as the entire non-deferred portion has been
paid to the Director in cash.

4.   Election of Cash, Stock Equivalent Units, or Restricted Stock Units.

  (a)   Designation as Cash or Stock Equivalent Units. At the time that each
Director makes an election to defer the receipt of all or a specified portion of
his or her Directors’ Compensation paid in the form of cash, the Director will
designate whether the amount of the cash compensation he or she elects to defer
will be credited to his or her account as cash or allocated as Stock Equivalent
Units. With respect to Restricted Stock grants, any deferral will be in the form
of Restricted Stock Units.     (b)   Change of Designation from Cash to Stock
Equivalent Units. Each Director who previously designated cash may at any time
elect to have his or her designation changed from cash to Stock Equivalent Units
(but not from Stock Equivalent Units to cash) and all or a portion of the cash
credited to his or her account converted to Stock Equivalent Units; provided
that no such election may be made relating to all or a portion of the cash
credited to his or her account within six months of (i) an election to receive
an early distribution under Section 5(b) hereof (if such distribution is funded
by the conversion of Stock Equivalent Units), (ii) an election to make an
intra-plan transfer under Nordson’s Employees’ Savings Trust Plan (“NEST”) of
funds held in a Nordson Common Share Fund account into any other Fund under the
NEST, or (iii) an election to receive a cash distribution from the NEST,
including a loan or hardship withdrawal, which is funded in whole or in part by
the liquidation of Common Shares in the participant’s Nordson Common Share Fund
account. Upon making such an election, all or the designated portion of the cash
credited to a Director’s account will be converted into Stock Equivalent Units
based on the Fair Market Value of the Common Shares at the date of conversion.
“Fair Market Value” for purposes of this Section 4(b) means the average of the
high and low price quoted for Common Shares as reported in the NASDAQ Global
Select Market on the date of conversion.     (c)   Cash Credits. Nordson will
maintain an account for each Director who elects to defer Directors’
Compensation paid in cash as cash and will credit his or her account (i) on the
last day of each month with the amount of cash compensation he or she elects to
defer which otherwise would have been paid to him or her during the month and
(ii) on the last day of each

 



--------------------------------------------------------------------------------



 



      quarter with interest on the balance in this account at a rate equal to
the rate of interest of Ten Year Treasury Securities as reported in the Federal
Reserve Bank Constant Maturity Series H-15 Report for the last business day of
the quarter, paid on the average daily balance in the account during the
quarter. A Director whose account is credited with cash shall receive all
distributions in cash.     (d)   Stock Equivalent Units. Nordson will maintain
an account for each Director who elects to defer Directors’ Compensation (other
than Restricted Stock) as Stock Equivalent Units. After a Director makes such an
election, Nordson will credit his or her account (i) on the day of each meeting
attended by a Director with a number of Stock Equivalent Units equal to the
quotient of the amount of meeting fees he or she elects to defer which otherwise
would have been paid to him or her divided by the Fair Market Value of the
Common Shares on that day (ii) on the last day of each fiscal quarter with a
number of Stock Equivalent Units equal to the quotient of the amount of a
Director’s retainer he or she elects to defer which otherwise would have been
paid to him or her divided by the Fair Market Value of the Common Shares on that
day; and (iii)on dividend payment dates with an additional number of Stock
Equivalent Units equal to the product of the number of Stock Equivalent Units
credited to this account immediately prior to the dividend payment date
multiplied by a fraction, the numerator of which is the amount of the dividend
per Common Share and the denominator of which is the Fair Market Value of the
Common Shares on the dividend payment date. A Director whose account is credited
with Stock Equivalent Units shall receive all distributions in Common Shares.
“Fair Market Value” for purposes of this Section 4(d) means the average of the
high and low price quoted for Common Shares as reported in the NASDAQ Global
Select Market on the day the Directors account is credited.     (e)   Restricted
Stock Units. Nordson will maintain an account for each Director who elects to
defer the receipt of Restricted Stock as Restricted Stock Units. After a
Director makes such an election, Nordson will credit his or her account with a
number of Restricted Stock Units equal to the Fair Market Value of the Common
Shares on the date of grant. On dividend payment dates, Nordson will credit his
or her account with an additional number of Restricted Stock Units equal to the
product of the number of Restricted Stock Units credited to this account
immediately prior to the dividend payment date multiplied by a fraction, the
numerator of which is the amount of the dividend per Common Share and the
denominator of which is the Fair Market Value of the Common Shares on the
dividend payment date. “Fair Market Value” for purposes of this Section 4(e)
means the average of the high and low price quoted for Common Shares as reported
in the NASDAQ Global Select Market on the day the Directors account is credited.
Upon the lapse of restrictions

 



--------------------------------------------------------------------------------



 



      accompanying a grant, Nordson will credit the Director’s account with a
number of Stock Equivalent Units equal to the number of Restricted Stock Units
in the Director’s account, including the additional Restricted Stock Units
representing dividends paid during the restriction period.     (e)   Subject to
Claims of General Creditors. All Directors’ Compensation deferred and amounts
credited to accounts as cash, Stock Equivalent Units or Restricted Stock Units
under the terms of this Section 4 will remain part of the assets of Nordson and
will be subject to the claims of its general creditors.

5.   Distribution.

  (a)   Normal Distribution. The account maintained for each Director who elects
to defer Directors’ Compensation will be distributed in 16 quarterly
installments (the amount of each to equal the balance in his or her account at
the particular time divided by the number of remaining installments) beginning
with the first day of the month immediately succeeding the month in which that
Director ceases to be a Director. The undistributed balance of any account will
bear interest at the rate specified in Section 4(c)(ii), or be credited with
additional Stock Equivalent Units upon the payment of dividends as provided in
Section 4(d), until the account has been completely distributed.     (b)   Early
Distribution in Event of Financial Emergency. Notwithstanding the provisions of
Section 5(a), a Director may, with the consent of the Committee, withdraw all or
a portion of his or her accounts in the event of a financial emergency that is
beyond the Director’s control, would cause the Director great hardship if early
withdrawal were not permitted, and qualifies as an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii); provided that, no election
to receive such an early withdrawal will be permitted if it would be funded, in
whole or in part, by the conversion of Stock Equivalent Units into cash and such
election occurs within six months of an election to have all or any portion of
the Director’s cash account converted into Stock Equivalent Units or an election
to make an intra-plan transfer under the NEST of funds from any Fund into the
participant’s Nordson Common Share Fund account. Any such early withdrawal shall
be in the form of a cash distribution, with any Stock Equivalent Units converted
into cash on the basis set forth in Section 5(b), and will be limited to the
amount necessary to meet the emergency.

6.   Death of a Director. A Director may elect whether, in the event of his or
her death prior to the expiration of the period during which his or her account
balance is distributable, the account balance will be distributed to his or her
estate (or designated beneficiary) in a single distribution or in the
installments contemplated

 



--------------------------------------------------------------------------------



 



    by Section 5(a). Such election will be made at the time of the election
contemplated by Section 3; if no such election is made, the account balance will
be distributed in a single distribution.   7.   Non-Competition. In the event a
Director ceases to be a Director and becomes a proprietor, officer, partner, or
employee of, or otherwise becomes affiliated with, any business that is in
competition with the Company, his or her account balance will be distributed
immediately to him or her in a single cash distribution. Any Stock Equivalent
Units allocated to the Director’s account will be converted into an amount of
cash equal to the product of the number of Stock Equivalent Units allocated to
his or her account multiplied by the Fair Market Value of the Common Shares on
the date of the distribution. “Fair Market Value” for purposes of this Section 7
means the average of the high and low price quoted for Common Shares as reported
in the NASDAQ Global Select Market on the date of distribution.

 